                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

RODNEY J. HOPKINS,

                                           JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                   18-cv-66-wmc
v.


STATE OF WISCONSIN,
MILWAUKEE SECURE DETENTION
FACILITY, WARDEN, MEDICAL STAFF,
GUARDS,

      Defendants.




             IT IS ORDERED AND ADJUDGED that judgment is entered

dismissing this case without prejudice.

          /s/                                          11/26/2018
          Peter Oppeneer, Clerk of Court                 Date
